The opinion of the court was delivered by
Woodward, J.
The bond was properly admitted in evidence under the pleadings. The narr. was drawn on the penal part of the bond, and set it forth according to its legal effect and meaning. It was not necessary for the plaintiff to set out the condition of *324tbe bond. If the defendant meant to plead performance of the condition, he should have brought it upon the record by craving oyer of the bond and its condition. But being for the payment, not of instalments, nor for the performance of collateral conditions, but of a round sum of money, on a certain day, the bond was sufficiently set forth in the narr., and the omission of its condition was no objection to its admission in evidence: 1 Saund. Pl. & Ev. 651, 652.
Nor was the alteration of the stipulated interest, from 4-|- per cent, to 4f, a valid objection, either to the admission of the bond in evidence, or to the plaintiff’s right of recovery; for if not made with the defendant’s knowledge and consent, of which there was evidence, it was not a prejudicial, and was, therefore, an immaterial alteration. The bond was overdue when the alteration was made, and the drawers were legally subject to 6 per cent, interest thereon. The making it 4f, therefore, was beneficial to them, of which they have no reason to complain.
The exceptions to evidence have no merit in them. Jacob Stultzfoos, though named as one • of Lapp’s executors, had renounced the trust and been discharged by the court. He was, therefore, competent, and what he swore to was submitted to the jury in such manner, by the court, as to prevent its prejudicing the defence improperly.
If the testimony of the Rev. Abraham Martin was irrelevant it was harmless. It was not of a nature to injure the defendant, and, therefore, he has no right to complain. We reverse for admitting irrelevant evidence only when it is of mischievous tendency. ‘
The other errors relate to the charge of the court, which we think was substantially right.
The judgment is affirmed.